Citation Nr: 1302352	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchitis with bronchiectasis right lower lobe.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  His appeal was later transferred to the VARO in Denver, Colorado.  

In April 2009 the Veteran testified during a Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is found in the record.  In September 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing.  As the Veteran indicated in his October 2012 response that he did not wish to appear at another hearing, the Board finds that the Veteran has waived any right to an additional hearing.  See 38 C.F.R. §§ 20.703, 20.707, 20.1304 (2012).  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran asserted in various signed statements received during the period of this appeal that his bronchitis disability was hindering his ability to work and that he could not hold a job.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim now on appeal.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence does not show that the Veteran's bronchitis with bronchiectasis was manifested by Forced Expiratory Volume (FEV)-1 of 40 to 55 percent predicted, or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) by the Single Breath Method (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min; or was manifested by incapacitating episodes of infection of 4 to 6 weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bronchitis with bronchiectasis, right lower lobe, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.20, 4.96, 4.97, Diagnostic Codes 6600, 6601, 6602 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  

The Veteran was notified via letters dated in April 2010 and December 2010 of the criteria for establishing a higher rating for his respiratory disability, and his and VA's respective duties for obtaining evidence.  This VCAA notice was provided after the initial unfavorable AOJ decision in January 2006.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim on appeal was readjudicated in an April 2012 SSOC.  

As for whether it is error for the RO to fail to comply with the prior remand direction that a VCAA notice be provided for the increased rating claim in compliance with the requirements contained in the CAVC's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the RO is not required to complete the directed VCAA notice development because there are otherwise legally sufficient notice letters dated in April 2010, August 2010, and December 2010 in the file.
An "intervening change in law exception" to the law of the case doctrine applies.  Thus, there is no Stegall violation.  See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. Brown, 9 Vet. App. 33 (1996) (per curiam).  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained private and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a Board hearing.  

The Veteran was also provided with VA examinations in January 2005, June 2006, and April 2012 for his respiratory disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  

As explained in more detail below, the Veteran never provided VA with permission and information with which to contact private hospital and medical sources to confirm hospitalizations and medical treatment for his lung disability since June 2006.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While VA is obligated to assist a claimant in the development of a claim, VA has no duty to prove the claim.  

Otherwise, available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, such as with the Veteran's service-connected respiratory disability, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms -not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Bronchitis

Historically, the Veteran was granted service connection for chronic bronchitis with cylindrical bronchiectasis, right lower lobe, moderate, in a November 1976 rating decision and awarded a 10 percent disability rating, effective September 18, 1976, the day after his discharge from active duty.  In an April 1977 rating decision, the disability rating was increased to 30 percent, effective September 18, 1976.  In a signed September 2005 statement, the Veteran requested a higher rating for this respiratory disability.  In his written submissions and Board testimony, the Veteran essentially contends that his service-connected bronchitis with bronchiectasis is more severe than currently rated.  

The Veteran's disability is rated under the provisions of Diagnostic Code 6600, which provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71-to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, are rated 10 percent disabling.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, are rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), are rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, are rated 100 percent disabling.  38 C.F.R. § 4.97.  

Post-bronchodilator findings from the pulmonary function tests are the standard in pulmonary assessment.  See Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (noting that VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual).

The rating criteria for respiratory disorders were revised during the pendency of this appeal, effective October 6, 2006.  The revised rating criteria, however, only apply to new claims filed on or after October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension with Heart Disease, 71 Fed. Reg. 52,457-60 (Sept. 6, 2006) ("The provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule.").  As the Veteran's claim was filed prior to October 6, 2006, the Board will consider only the regulations in effect prior to October 6, 2006. 

Diagnostic Code 6601 pertains to the evaluation of bronchiectasis.  Diagnostic Code 6601 states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  38 C.F.R. § 4.97, Diagnostic Code 6601.  

The Veteran underwent a VA respiratory examination in January 2005.  It was noted that the Veteran had been suffering from bronchitis with bronchiectasis in the right lower lobe for 30 years.  He had a cough with purulent sputum and shortness of breath with walking one-half of a city block.  The Veteran reported monthly asthmatic attacks and said that he needed to visit a physician to control the attacks as often as three times a year.  He denied contracting infections easily from his respiratory condition.  He said he had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  He did require inhalation of anti-inflammatory medication and bronchodilator by inhalation intermittently.  Functional impairment was noted as recurrent episodes of shortness of breath with minor physical exertion.  It was also noted that this respiratory condition did not result in any time lost from work.  

On examination, breath sounds were symmetric, there were no rhonci or rales, and the expiratory phase was within normal limits.  A chest X-ray study revealed that the lungs were clear, but that an azygous lobe fissure in the right medial pulmonary apex showed as an anatomical variant.  There was no infiltrate, atelectasis or pleural surface abnormality.  No nodules were noted of significance.  

A pulmonary function test (PFT) revealed a mild obstruction pre-bronchodilator and a mild obstruction as well as low vital capacity, possibly from a concomitant restrictive defect post-bronchodilator.  Testing showed FEV-1 at 71 percent of predicted value pre-bronchodilator and 71 percent post-bronchodilator and FEV-1/FVC was at 69 percent pre-bronchodilator and 73 percent post-bronchodilator.  The examiner noted that a DLCO was not done because the PFT results were considered sufficient to evaluate the Veteran's pulmonary status.  The VA examiner opined that the Veteran's diagnosed bronchitis with bronchiectasis had progressed to a mild obstructive airway disease.  

An August 2005 VA medical record noted that the Veteran said he could walk 45 feet before having to stop and rest.  However, the examiner noted that the Veteran seemed to be able to walk from the waiting area to the exam room without having to stop and rest.  Examination of the lungs showed they were clear without rales or ronchi with no retractions.  Diminished breath sounds were noted bilaterally without wheezing.  Assessment was chronic obstructive asthma, COPD, and bronchiectasis by history.  A PFT later that month showed a FEV1 of 68.8 percent and a FEV1/FVC of 73 percent.  

The Veteran's spouse submitted a signed statement dated in September 2005 in which she stated that the Veteran had shortness of breath all the time and was sometimes so tired that he was unable to get out of bed or out of his chair.  During the past year, she claimed that he had bedrest of about 10 weeks or more due to his service-connected lung condition.  She also claimed that he had been unable to work for more than 12 months due to his breathing and back disorders and his depression.  

A September 2005 VA medical record noted examination of the lungs showed a few scattered expiratory wheezes/rhonchi and no retractions.  

Another September 2005 VA medical record noted correspondence by a VA physician to the effect that the Veteran might be in need of bed rest for pain due to lower back, cervical spine, left shoulder, and left knee disorders.  Bed rest due to his service-connected respiratory disability is not noted in the correspondence.  

According to a typewritten statement dated in February 2006, the Veteran claimed that during the past year he had bedrest for approximately 10 weeks due to dyspena, chronic bronchitis, breathing difficulties, marked emphysema, and recurrent infections.  He said that his doctors had to increase his antibiotics due to recurrent infection and wheezing.  He also noted that he was entitled to a 60 percent rating because the November 2005 PFT showed a FEV1 of 45 percent.  In an attached memorandum to his service representative, the Veteran claimed that between 2003 and 2006 he was hospitalized several times due to breathing problems, had bed rest for 8 to 10 weeks during the previous year, and had an infection of the lungs.  

The Veteran underwent another VA respiratory examination in June 2006.  The Veteran told the examiner that he quit smoking cigarettes in 1988.  He complained that symptoms of his asthma, bronchiectasis, and bronchitis, all diagnosed while he was in service, had persistently worsened, and especially in the last two to three years his lungs had really caused him problems.  He reported a daily productive cough, worse in the mornings.  He always produced sputum which was sometimes green and grayish and sometimes tinged with a little blood maybe once every month.  The Veteran reported no anorexia, but was short of breath on exertion.  He got short of breath even on rest.  He reported he was short of breath all the time and even taking a couple of steps caused him to be short of breath.  

The Veteran reported an acute episode of asthma at least once or twice a month, but did not provide the examiner with any precipitating factors.  He reported that four times in the last year, he had been seen for his lung problems.  He said that he saw his private physician whenever he had a problem.  He reported that he also got short of breath, wheezing, and chest pain because of the bronchiectasis.  

The Veteran used a nebulizer 4 times a day with Albuterol.  He also used a Combivent inhaler 4 times a day.  He was on Azmacort 4 times a day and took Singulair once a day.  He told the examiner that when he used the nebulizers he got a little relief but then it all came back again.  He also reported that the medications occasionally caused him to be a little lightheaded.  The Veteran also said that he lost about 12 pounds in the last year, but the examiner noted that the Veteran weighed 202 pounds in August 2005 and now weighed 206 pounds.  The Veteran also reported that he had about 5 weeks of incapacitation in the last one year that he was prescribed treatment and bed rest by a physician.  

The Veteran also told the examiner that he was a part-time teacher, but because of his lungs and back, his doctor had put him on disability so he had not been able to work too much over the last two years.  He said that he had been a correction agent before this and in 2004 was put off work because of his back and lung problems.  

On examination, the examiner noted no respiratory distress.  The Veteran was able to finish his sentences without being short of breath and the examiner did not note any dyspnea on sitting.  There was no evidence of any cor pulmonale or ventricular hypertrophy, or any restrictive disease, scoliosis, or pectur excavatum.  The Veteran's lungs were clear to auscultation bilaterally during this examination.  

The June 2006 VA examiner cited the November 2005 PFT which showed FEV1/FVC of 63 percent pre-bronchodilator and 76 percent post-bronchodilator.  The examiner noted that this ratio was consistent with a severe obstructive defect and that there had been a worsening of the FVC and FEV1 figures.  (There are two different printouts of the November 2005 PFT found in the claims file.  In one, a FEV1 of 45 percent of predicted value pre-bronchodilator is shown and 61 percent of predicted value post-bronchodilator.  The other printout of the November 2005 PFT found elsewhere in the claims file shows that a FEV1 of 47.5 percent, not 45 percent, of predicted value pre-bronchodilator and 64.6 percent, not 61 percent, of predicted value post-bronchodilator.  The FEV1/FVC percentages were the same as reported in the VA examination report.)  

A chest X-ray study was within normal limits.  The June 2006 PFT showed FEV1 of 64.5 percent of predicted value pre-bronchodilator and 71.3 percent of predicted value post-bronchodilator; a FEV1/FVC of 67 percent pre-bronchodilator and 73 percent post-bronchodilator.  Diagnosis was chronic obstructive lung disease.  

A September 2007 PFT at a VA facility showed the following: FEV1 at 66 percent of predicted value pre-bronchodilator and 64 percent of predicted value post-bronchodilator and FEV1/FVC of 73 percent pre-bronchodilator and 69 percent post-bronchodilator.  The examiner noted that the Veteran's lungs were clear to auscultation.  In addition, the physician noted that he had asked the Veteran to provide copies of his private medical records from Memorial Hospital.  

In a March 2008 signed statement, the Veteran stated that he had been hospitalized several times for chest pains and lung infections for which he had to take antibiotics.  He said that paramedics twice had to take him to Memorial Hospital and that he was seen twice at Fort Carson and Fort Sill.  The Veteran also claimed that during the past year he had bed rest for more than eight weeks due to his service-connected lung disorder.  

In a signed statement dated in April 2009, the Veteran's spouse stated that the Veteran's respiratory disorder made him extremely fatigued at times and that she often had to lay towels on his chest or give him breathing treatments with the nebulizer.  She said that shortness of breath made him so tired that at times he was not able to get out of bed and that he had not been physically able to work due to his disabilities since 2003, except for volunteer teaching and ministry.  She noted that for the past several years he had bed rest about 10 weeks a year due to his lung condition.  

M.L.A.B., M.D., a physician in the Philippines, submitted correspondence dated in April 2009.  In it, the doctor said the Veteran was seen that month for a complaint of dyspnea.  The correspondence reflects the history of the Veteran's disability, including two hospitalizations in 2007 and 2008 at a private hospital in Colorado "due to his worsening condition."  Dr. M.L.A.B. also noted that the Veteran, a teacher, was staying in the Philippines where he had noted a slight improvement in his condition.  An examination that date was within normal limits, except for an occasional wheeze on the lower lobe of the right lung.  

During his Board hearing in April 2009, the Veteran testified that because of his respiratory condition he could only walk a few feet before getting tired and fatigued.  He said that a lot of doctors had told him that the fatigability of his lung problem was worse.  He also testified that at night he often wheezed almost all night.  Sometimes his wife had to put towels on his chest so that he could get air through his lungs.  He said that he could not carry out a lot of his daily functions as he got tired a lot quicker.  He also said that there are periods of time when he is at absolute bedrest.  The Veteran said that the onset of most of this worsening occurred in 2002.  

The Veteran also testified that he took a steroidal nebulizer four times a day and a Combivent inhaler as well as Singulair provided through VA.  He said that he experienced shortness of breath on any exertion and sometimes experienced fatigability while at rest.  The Veteran also said that he found he breathed a little better while in the Philippines doing volunteer work as a minister.  He saw a lung doctor there once, but did not have a family doctor there.  He said that he had a lot of sputum every morning when coughing.  He denied ever being prescribed oxygen.  The Veteran claimed that he was hospitalized 2 or 3 times for chest pains in the past two years, but in both cases it was determined that he had an acute flare-up of his bronchiectasis.  (See transcript at pp. 4-9, 11-12).  

The Veteran underwent another VA examination in April 2012.  Significantly, the VA examiner noted that the Veteran's bronchitis and bronchiectasis did not require the use of oral or parenteral corticosteroid medications, but rather required inhaled medications and antibiotics.  The examiner noted that the Veteran took over-the-counter amoxicillin when in the Phillipines, about 10 days out of every month.  The examiner also noted that the Veteran had not had any asthma attacks with episodes of respiratory failure during the past 12 months.  A near constant productive cough was noted with the bronchiectasis with purulent sputum.  Fatigue with exertion was also noted after the Veteran walked for one-half block or ascended one-half flight of stairs.  It was also noted that the Veteran reported that he had incapacitating episodes of infection due to bronchiectasis from 2 to no more than 4 weeks during the past 12 months.  

A chest X-ray study showed mild bronchiectasis at the lung base appearing slightly more pronounced that in a prior study.  A PFT showed a FEV1 of 68 percent of predicted value pre-bronchodilator and 74 percent of predicted value post-bronchodilator; FEV1/FVC of 91 percent pre-bronchodilator and 90 percent post-bronchodilator; and DLCO of 75 percent of predicted value pre-bronchodilator.  The VA examiner noted that the FEV1 predicted value was the test most accurately reflecting the Veteran's level of disability.  The examiner also noted that the PFT showed moderate obstructive disease with severe diffusion defect consistent with a diagnosis of bronchiectesis.  

The VA examiner also noted that the Veteran stated that he developed bronchitis every 4 to 6 weeks for which he takes antibiotics liberally.  He also reported incapacitating episodes of acute infection once or twice a year requiring bed rest and prolonged antiobiotics for three to four weeks requiring non-physician ordered bed rest for two weeks.  The VA examiner also noted that the Remand had noted that the Veteran had recently been hospitalized for his lung condition, but the examiner said such documentation was not found in the claims file.  The examiner noted two hospitalizations in 2007 and 2009 for cardiac complaints.  Diagnosis was chronic bronchitis and bronchiectesis at lung bases, both mild in severity.  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for bronchitis with bronchiectasis, right lower lobe, is not warranted.  The PFTs utilized in the January 2005, June 2006, and April 2012 VA respiratory examinations of record did not yield results that met or approximate the criteria for a rating in excess of 30 percent pursuant to Diagnostic Code 6600.  The competent PFT results of post-bronchodilator findings for the period of appeal, as required by VA regulations, did not show FEV-1 of 40 to 55 percent predicted value after use of a bronchodilator, or FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) so as to warrant a 60 percent rating under Diagnostic Code 6600.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2012).  

The FEV1 measurement of 45 percent from the November 2005 PFT cited by the Veteran in favor of a 60 percent rating is the figure for pre-bronchodilator testing and not post-bronchodilator.  As noted earlier, post-bronchodilator studies are used for evaluating the severity of the disability.  Therefore, the 61 percent predicted value post-broncodilator is the appropriate measurement (not 45 percent), which entitles the Veteran to his current 30 percent rating under Diagnostic Code 6600.  

While some of these PFT results during the period of appeal actually show that the Veteran is only entitled to a 10 disability rating, the Board notes that his current 30 percent disability rating is considered protected.  Under 38 C.F.R. § 3.951(b), a rating must continuously be in effect for 20 years before it is protected.  The Veteran's current rating was established in a rating decision dated in April 1977 and effective September 18, 1976.  Therefore, this appeal will not reduce the disability rating for the Veteran's service-connected lung disability.  

The VA examinations of record and the other lay and medical evidence pertinent to this appeal for a higher rating also fail to show incapacitating episodes of infection for four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously so as to warrant a higher, or 60 percent, rating under the provisions of Diagnostic Code 6601 for rating bronchiectasis.  See 38 C.F.R. § 4.97, Diagnostic Code 6601 (2012).  

Both the Veteran and his wife submitted statements to the effect that the Veteran had bedrest of up to 8 or 10 weeks in some 12-month periods during this appeal, but those statements do not credibly show such bed rest was in conjunction with treatment by a physician for incapacitating episodes of lung infection.  In addition, his evidence of cough with purulent sputum was not associated with anorexia, weight loss, or frank hemoptysis.  In the August 2010 Board remand, the Board had requested private medical records of treatment for the Veteran's respiratory disorder since June 2006 and the RO, in correspondence sent to the Veteran in August 2010 and December 2010, had requested that the Veteran provide permission to obtain such documents.  Permission was not obtained and the evidence was not provided.  Thus, as noted by the April 2012 VA examiner, there is no medical documentation in the claims file of any period of hospitalization or bed rest for the Veteran's service-connected lung disability.  

The Board acknowledges the Veteran's assertion that his bronchitis or bronchiectesis is more severe than the currently assigned rating.  Specifically, the Veteran has reported more difficulty breathing and weeks of bedrest.  The Veteran, as a lay person, is competent to provide such evidence of how his bronchitis affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board, however, finds that the statements of the Veteran and his wife, including statements estimating 8 and 10 weeks of bed rest during different 12-month periods of time are unreliable and not credible and, therefore, accords no probative weight to such assertions.  Also, there is no credible evidence that the Veteran required monthly visits to a physician for required care of exacerbations.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The lay statements of the Veteran and his wife merely posit different time estimates of bed rest.  It is unclear whether each period of bed rest was ordered principally for the Veteran's respiratory disability or whether any bed rest was prescribed for the care of other disorders.  In addition, to qualify under Diagnostic Code 6601, such periods of bed rest must have been for incapacitating episodes of infection.  Further, these statements are not clear whether these estimated periods of bed rest were undertaken by the Veteran on his own behalf or whether he was ordered to bed by one of his doctors.  Finally, the Board notes that the Veteran has never granted VA permission to obtain any private medical records that would show doctor-prescribed bed rest for respiratory infections.  

Thus, the Board accords the estimated number of weeks of bed rest provided by the Veteran and his wife are unreliable and of no probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In sum, the Board finds that the 30 percent disability rating is appropriate in this case.  A staged rating is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's bronchitis manifested symptoms meriting a disability rating in excess of 30 percent under Diagnostic Codes 6600, 6601, and 6602.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 30 percent for his service-connected respiratory disability is denied.  

The above determination is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for the bronchitis disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for his bronchitis.  Further, there has been no showing from the record that the Veteran's bronchitis with bronchiectasis could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of impairment, are addressed by these criteria.  Evaluation was based on them and applicable associated statutes, regulations, and caselaw.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability currently on appeal.  

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional bronchitis picture.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization, therefore, is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 30 percent for bronchitis with bronchiectasis, right lower lobe, is denied.  


REMAND

Unfortunately, a remand is required for the issue of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).  

As was briefly noted in the Introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's increased rating claim for his respiratory disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In numerous written submissions during the course of the appeal, such as his spouse's September 2005 and April 2009 statements, the issue of a TDIU has been raised.  The April 2012 VA examiner also noted that the Veteran's respiratory condition impacted his ability to work.  

In view of the holding in Rice, the Board must take jurisdiction of the TDIU claim.  The Board notes that VA denied a claim for TDIU in August 2005 when the Veteran did not meet then the schedular criteria for a TDIU and before he filed his current claim for a higher rating.  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the RO for consideration thereof in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that includes an application for TDIU and complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for a TDIU after taking any additional development deemed necessary.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


